Citation Nr: 0620964	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1971.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 1996, the appellant substantiated her 
appeal and decided to have the case decided without a 
hearing.  

In April 2004, the Board remanded the case to the RO for 
additional development, to include providing the appellant 
with VCAA notice.  

In January 2006, the Board referred the case to the Veterans 
Health Administration (VHA) for advisory medical opinions.  A 
VHA opinion from a pulmonologist was obtained.  Upon receipt 
of that opinion by the Board, a copy was provided to the 
appellant along with a letter.  The letter indicated to her, 
in conformity with the holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Padgett v. 
Principi, 18 Vet. App. 188 (2004), that in the absence of a 
waiver she had the right to request Agency of Original 
Jurisdiction (AOJ) consideration of that opinion.  

The Board also notes that the Court has since withdrawn the 
Padgett decision and the appellant's waiver of AOJ 
consideration of the VHA opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004).


FINDINGS OF FACT

1.  The veteran died in December 1993; the immediate cause of 
death was acute respiratory failure due to end stage chronic 
obstructive pulmonary disease (COPD) with exacerbation.  

2.  Considering the entire record, including the January 2006 
VHA medical opinion, the objective medical evidence is at 
least in relative equipoise as to whether the veteran's in-
service tobacco use materially contributed to his fatal COPD.


CONCLUSION OF LAW

With application of the benefit of the doubt doctrine, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2005); VAOPGCPREC 2-93.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but it must be shown that there was a causal 
connection.  Id.

As to the applicable law in this case, the Board notes that 
on July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C. § 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b).
      
By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the appellant filed 
her claim for service connection for the cause of the 
veteran's death prior to that time, the statute does not 
apply in his case.  Accordingly, the more favorable law is 
applicable to the appellant's claim.
      
In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.
      
In addition, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.
      
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

The veteran died in December 1993.  The Certificate of Death 
indicates that the immediate cause of death was acute 
respiratory failure, with duration of less than 24 hours.  
The underlying cause of death was recorded as end stage 
chronic obstructive pulmonary disease (COPD) with 
exacerbation, with duration of "years".  It was also noted 
that tobacco use contributed to the veteran's fatal COPD.  

Service medical records show that a chest X-ray upon the 
service entrance examination in August 1967 was negative.  
The veteran was seen with complaints of pleuritic-type chest 
pain in April 1969, and a chest X-ray at that time was 
normal.  A narrative summary pertaining to hospitalization in 
service from July 1970 to August 1970 for a crush injury of 
the pelvis shows that the veteran reported that he smoked one 
package of cigarettes per day.  A chest X ray at that time 
was also reported to be within normal limits.  

Records from a private physician, M. F., M. D., reveal that 
the veteran was seen for evaluation of his lung disease in 
December 1984.  At that time he described a 21/2 - 3 year 
history of episodic cough productive of sputum, episodic 
shortness of breath, tightness in his chest, and possible 
wheezing.  

Subsequently dated post-service medical records show numerous 
instances of treatment for respiratory problems and 
complications, to include asthma, COPD, pneumonia, bronchitis 
and interstitial fibrosis, along with a history of continued 
tobacco abuse.  He was also placed on multiple respiratory 
medications and furnished with a portable oxygen tank.  In 
January 1992, the veteran was hospitalized after his cough 
became productive of purulent sputum and his breathing became 
very dyspneic at rest.  In the history and physical 
examination report it was noted that the veteran had smoked 
cigarettes off and on since age 12.  He had smoked as many as 
two to three packs a day but was currently smoking less than 
one pack a day.  The final diagnoses included acute 
respiratory failure, severe chronic obstructive pulmonary 
disease and possible bronchiectasis.  

Private hospital summaries show hospitalizations of the in 
March and April 1993 for treatment of respiratory 
insufficiency with diagnoses of acute exacerbation of COPD, 
pneumococcal pneumonia and bronchiectasis.  The final 
hospital summary from a VA medical center shows that in 
December 1993 the veteran was taken from the nursing home to 
the Life Support Unit and then to the Intensive Care Unit.  
The admission diagnoses were severe respiratory distress and 
obtunded mental state.  He was intubated and shortly 
thereafter went into ventricular fibrillation, and Code Blue 
was called.  He did not respond to therapeutic measures, the 
Code Blue was called off, and the veteran was pronounced 
dead.  

In a Veterans Health Administration (VHA) medical opinion 
dated in May 2003, a VA pulmonary specialist reviewed the 
medical evidence in the claims file and concluded that the 
veteran died related to complications of severe COPD and that 
his disease was a result of genetic factors and years of 
heavy smoking.  The physician did not address the question of 
whether the veteran's in-service tobacco use caused or 
materially contributed to the veteran's death.

Pursuant to a request from the Board, another VHA medical 
opinion was obtained in February 2006.  Following a review of 
the relevant medical evidence in the veteran's claims file, 
the physician noted that the veteran had smoked heavily for 
most of a 30 year period.  He indicated that the veteran had 
become symptomatic from COPD at approximately 20 years of 
smoke exposure and 30 years of exposure caused his death.  
The examiner concluded that the 4 years of cigarette smoke 
exposure during military service contributed to the 
progression of the COPD, and caused the symptomatic and fatal 
disease at an earlier age than had he not smoked for that 4 
year period.  It was also noted that exposure to cigarette 
smoke during service would probably not have been sufficient 
to cause COPD.  

The Board finds that the latter VHA opinion is comprehensive 
and took into account the veteran's medical history.  The 
physician responded to the specific questions set forth in 
the Board request.  It is apparent from the opinion that the 
veteran's in-service smoking alone did not cause his fatal 
COPD, and it was noted that he smoked for 4 years during 
service out of approximately 30 year history, to include 
years before he entered service.  The physician further 
opined that the veteran did not become nicotine dependent 
during service.  However, the pulmonary specialist also 
concluded that the veteran's cigarette smoking during service 
contributed to the progression of his COPD, and caused the 
symptomatic and fatal disease at an earlier age than had he 
not smoked during that 4 year period.  (Emphasis added.)  
There is no competent evidence that contradicts this opinion.  
Thus, there is no question that in-service tobacco use played 
a causative role.  In the Board's judgment, the most recent 
VHA opinion, when considered with the certificate of death 
that implicated tobacco use as a cause of COPD, places the 
evidence in at least equipoise as to whether the veteran's 
tobacco use while on active duty materially contributed to 
his fatal COPD.  Accordingly, service connection for the 
cause of the veteran's death is warranted.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


